




Exhibit 10.32






March 4, 2009




VIA FACSIMILE (978-536-2677)
PHC, Inc. d/b/a Pioneer Behavioral Health
200 Lake Street, Suite 102
Peabody, Massachusetts 01960
Attention:  Bruce A. Shear, President


 
Re:
Letter Agreement dated December 30, 2008 (the “Letter Agreement”) related to
Asset Purchase Agreement (the “Agreement”) dated as of January 12, 2009, by and
among Premier Research International, LLC, a Delaware limited liability company
(“Premier”), Premier Research Arizona, LLC, a Delaware limited liability company
and the wholly-owned subsidiary of Premier (the “Purchaser”), Pivotal Research
Centers, Inc., a Delaware corporation (“PRC Inc.”), Pivotal Research Centers,
LLC, an Arizona limited liability company (“PRC LLC,” and together with PRC
Inc., the “Sellers”), and PHC, Inc., a Massachusetts corporation d/b/a Pioneer
Behavioral Health and the parent entity of the Sellers (the “Parent”); Outside
Closing Date Matters



Dear Bruce:


Pursuant to that certain letter agreement dated March 3, 2009, by and among
Premier, Purchaser, the Sellers and Parent (the “First Amendment”), the parties
thereto agreed to amend the Outside Closing Date (as defined in the Agreement)
by replacing “February 28, 2009” with “March 13, 2009.”  Notwithstanding the
foregoing amendment, such date replacement shall not affect the term “Outside
Closing Date” in the Letter Agreement, and for the purposes of the Letter
Agreement the term “Outside Closing Date” shall remain February 28, 2009.


Sincerely,




/s/     Bernard Gallagher___________
         Bernard Gallagher, Individually




Acknowledged and agreed as a foresaid,
as of the date first written above:
PHC, INC. d/b/a PIONEER BEHAVIORAL HEALTH




By :Paula C. Wurts_________
Its:  CFO




cc:
Peter Macleod, Esq. (via fax; 202 857-6395)

Carl J. Erhardt, Esq. (via fax; 404-365-9532)
 
 
35